                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ANTHONY M. YOUNG aka
TONY YOUNG, et al.,

       Plaintiffs,                                      Case No. 16-cv-14154
                                                        Hon. Matthew F. Leitman
v.

CHALMERS AUTOMOTIVE, LLC, et al.,

       Defendants.


     ORDER GRANTING PLAINTIFFS’ EX-PARTE MOTION TO DISMISS
        COUNTS II, III, IV AND V AS TO DEFENDANT, CHALMERS
     AUTOMOTIVE, LLC ONLY, PURSUANT TO FED. R. CIV. P. 41(a)(2)

       This matter having come before the Court upon Plaintiffs’ Ex-Parte Motion to

Dismiss Counts II, III, IV and V as to Defendant, Chalmers Automotive, LLC only,

pursuant to Fed. R. Civ. P. 41(a)(2), and the Court being otherwise fully advised,

       IT IS HEREBY ORDERED that Plaintiffs’ Ex-Parte Motion to Dismiss Counts

II, III, IV and V against Defendant, Chalmers Automotive, LLC only is granted and

Counts II, III, IV and V of Plaintiff’s First Amended Complaint are dismissed, without

prejudice, as to Defendant, Chalmers Automotive, LLC only.

       IT IS SO ORDERED.

                                          /s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE

Dated: December 11, 2018



                                            1 
 
I hereby certify that a copy of the foregoing document was served upon the parties and/or
counsel of record on December 11, 2018, by electronic means and/or ordinary mail.

                                                s/Holly A. Monda
                                                Case Manager
                                                (810) 341-9764




                                           2 
 
